DETAILED ACTION
	This Office action is in response to RCE received October 27, 2021.
The rejection under 35 U.S.C. 102(a) (1) as being clearly anticipated by SENZAKI et al (2014/0030652) is withdrawn in view of the amendment to claim 1.

The rejection under 35 U.S.C. 103 as being unpatentable over the combination of SENZAKI et al (2014/0030652), HUSTAD et al (2015/0184017) and CHENG et al (2011/0147985) is withdrawn in view of the amendment to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 10, 15, 16, 18, 22 and 23 are rejected under 35 U.S.C. 102(a) (1) and 102 (a) (2) as being clearly anticipated by KIM et al (9,574,104).
The claimed invention now recites the following:
    PNG
    media_image1.png
    837
    657
    media_image1.png
    Greyscale

KIM et al anticipates the claimed invention for a copolymer having three repeating units and an end structural unit at Synthesis Example 2b, in column 27, lines 51 to column 28, line 7, shown here:

    PNG
    media_image2.png
    318
    434
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    577
    428
    media_image3.png
    Greyscale

The copolymer contains the claimed first repeating unit by disclosing 4-vinylbenzocyclobutene, the second repeating unit by disclosing styrene, the third repeating unit 
	No claims above are allowed                                               

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, 10, and 14-18 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KIM et al (9,574,104) in view of KWON et al (2017/0107317), HUSTAD et al (2015/0184017) and CHENG et al (2011/0147985).
The claimed invention has been recited above and is included by reference.
KIM et al has been discussed above and is included by reference for the polymer disclosed in Example 2b.  
KIM et al further disclose the mole % of the first, second and third repeating units as seen in column 11, lines 53-67 shown below:

    PNG
    media_image4.png
    295
    456
    media_image4.png
    Greyscale

KWON et al disclose suitable end groups as seen in paragraphs [0149] – [0151] for block copolymers used in directed self-assembly technology seen here:

    PNG
    media_image5.png
    553
    372
    media_image5.png
    Greyscale


Applicants are directed to paragraph [0035] which report the polymerization process for making the block copolymers to include atom transfer radical polymerization (ATRP) which include initiators such as 2-bromoisobutyrate units as seen in paragraph [0038].
CHENG et al report composition for self-assembled material comprising block copolymer which are made by several polymerization methods to include cationic polymerization and atom transfer free radical polymerization as seen in paragraph [0110] below:

    PNG
    media_image6.png
    67
    410
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    71
    406
    media_image7.png
    Greyscale

 Thus, the polymerization methods are seen as functionally equivalent such that any of the polymers of KIM et al could be made by any of the polymerization methods reported in CHENG et al.
With respect to claims 14, and 24 - 26, KIM et al report the mole % of the first, second and third repeating units as seen in column 11, lines 53-67 shown above.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to form the copolymers of KIM et al by an ATRP process which is seen as equivalent to cationic polymerization having end groups, having the mole% of the three repeating units as seen in column 11 with the reasonable expectation of having a composition excellent for use in directed self-assembly technology.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WU et al (2013/0078576) and XU et al (2014/0299969) are cited to disclose copolymers having 4-vinylbenzocyclobutene with an acrylate repeating unit and a styrene repeating unit for directed self-assembly lithography.
YAHAGI et al (2016/0194751) report hydroxy group containing end groups in the copolymer for phase-separation of a layer containing a block copolymer in directed self-assembly technology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
						/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J. Chu
February 18, 2022